Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 1 of 32 PageID# 194




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division


 NIKIA EDWARDS, on behalf of herself
 and others similarly situated,

          Plaintiff,

 v.                                                     Civil Action No. 2:20cv192

 OPTIMA HEALTH PLAN and
 SENTARA HEALTH PLANS, INC.,

          Defendants.

                OPPOSITION TO MOTION TO CONDITIONALLY CERTIFY CLASS

          Defendants Optima Health Plan and Sentara Health Plans, Inc (“Optima”) file their

 Opposition to Plaintiff’s Motion for Step One Notice (the “Motion”) and state as follows:

                                 PRELIMINARY STATEMENT

          The Plaintiffs are four former employees of Optima who claim they were misclassified as

 exempt from overtime. Two of the Plaintiffs have a Master’s Degree or Ph.D. in counseling,

 while the other two are RNs with a Bachelor’s degree in nursing. All were licensed. Perhaps the

 main legal question in this case will be whether medical professionals with advanced degrees and

 licensures like Plaintiffs, who are clearly exempt when working in a clinical setting, are also

 exempt when they work for a health insurer. The Fourth Circuit has already decided this issue,

 ruling that licensed RNs working for an insurer are exempt. Williams v. Genex Services, LLC,

 809 F.3d 103 (4th Cir. 2015); See also, Isett v. Atena Life Ins. Co., 947 F.3d 122 (2d Cir. 2020).

 Recognizing that they have little chance of demonstrating that the Plaintiffs were improperly

 classified as exempt, Plaintiffs seek certification of a class that would potentially include

 hundreds of employees working in 43 separate job codes, including jobs with vastly different

 duties, some that do not require an advanced degree, and even some that rely on different legal


 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 2 of 32 PageID# 195




 exemptions. Plaintiffs no doubt hope that the expense of conducting discovery and seeking

 Summary Judgment on such a large group of disparate jobs will force Optima into a settlement.1

          Plaintiffs ask the Court to conditionally certify and send notice to hundreds of employees

 who work or worked under the following general job titles: Authorization Coordinator (“AC”),

 Clinical Claims Reviewer (“CCR”), Transition Care Coordinator (“TCC”), Integrated Care

 Manager (“ICM”), Pre-Authorization Coordinator, Behavioral Health Utilization Management

 Care Coordinator (“BHUMCC”), and any other position that performs what Plaintiffs call “Care

 Management” work. This is a term Plaintiffs created that does not accurately describe what any

 of these positions do, let alone all of them.

          Plaintiffs falsely claim that all of the employees in all of these positions do the “same”

 work. (Pl. Brief at p. 2). However, simply saying that hundreds of employees in 43 job codes do

 the same job does not make it so. Instead, Plaintiffs bear the burden of producing real evidence

 that all of the employees in all of these positions were subjected to a common unlawful policy

 and have jobs and work environments that are sufficiently similar to make the class manageable.

 As described below, the employees Plaintiffs try to group together include work in roles that

 perform completely different tasks, in different locations, with some working in an office on
 1
  This strategy has been successful in recent years. A multitude of managed care companies have
 been targets of similar litigation, and many have found it necessary to settle in order to avoid
 costs of a large and unwieldly class. These settlements almost always involve negligible awards
 to individual plaintiffs but large awards to their lawyers. Indeed, Plaintiffs’ counsel in this case
 previously filed a similar suit against Optima. After the parties agreed to a class that involved
 only one position, one that did not require an advanced degree, Optima and Plaintiffs agreed to a
 settlement. As part of the settlement, Optima converted these employees to non-exempt in order
 to avoid the possibility of another lawsuit concerning the same position. One of the ironies of
 exemption litigation is that the current employees almost never want to be converted to hourly
 and non-exempt. They view themselves (correctly) as medical professionals who should not
 have to punch a time clock. Indeed, when Optima notified the class from the previous case that
 it was converting the position, many expressed outrage and asked why Optima had not fought
 harder to keep treating them like the professionals they were. In misclassification cases, it is
 often only the law firm and former employees who want the position changed to non-exempt.


                                                    2
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 3 of 32 PageID# 196




 purely internal matters, and others working on the road where they directly meet with and

 advocate for members with a host of health conditions. These jobs have vastly different

 educational and licensure requirements, some rely on totally different exemptions, and two job

 titles are even classified as non-exempt.

          Of course, if the Court only read Plaintiffs’ Brief and declarations, it would have no way

 to know who is potentially in the class, what they do, and under what circumstances they do it.

 This is because Plaintiffs have utterly failed to meet their burden of providing any non-

 conclusory evidence that would demonstrate sufficient similarity between these positions and

 employees. This failure to provide evidence is fatal to Plaintiffs’ Motion. Yerger v. Liberty

 Mutual Group, Inc., 2011 WL 5593151, *5-6 (E.D.N.C. 2011).

          Plaintiffs’ first alleged “evidence” includes a series of job descriptions they pulled from

 the internet, with most coming from a jobsite called GlassDoor. Plaintiffs do not even reference

 these third-party job descriptions in their declarations, much less explain how these job

 description show similarity or even to whom they apply. It appears that two of them relate to the

 position at issue in the Brunty case, which are specifically exempted from the putative class in

 this case, and others use titles that are not used by Optima. In any case, all of the job

 descriptions are unauthenticated hearsay that should be struck, and Courts have repeatedly held

 that job descriptions are not determinative of similarity for purposes of conditional certification.

          Plaintiffs’ declarations fare no better. Plaintiffs submitted four nearly identical

 boilerplate declarations that provide no detail about what even they did, much less the hundreds

 of other employees working in a variety of different roles. Indeed, other than the BHUMCC and

 ICM job titles, the declarations do not even mention the remainder of the general job titles.

 Thus, they have not produced even conclusory “evidence” related to the Authorization



                                                    3
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 4 of 32 PageID# 197




 Coordinator, Pre-Authorization Coordinator, CCR, or TCC positions. Even for their own general

 job titles (ICM and BHUMCC), they fail to inform the court that there are multiple distinct and

 different jobs within these titles, or to provide any detail about what, if any, of the roles

 (including their own) actually did.

          The failure to provide evidence is perhaps not surprising. First, they could not possibly

 have actual knowledge about what these jobs do. Edwards and Harris were each employed in

 one office, for less than six months, with their employment ending in 2018. Preau-Grier and

 Andaluz were also short-term employees who worked in one region in the same job code. One

 left Optima in August 2018 and the other in March 2019. Of Optima’s 43 distinct job codes that

 fall under the job titles in the putative class, the four Plaintiffs filled only three of them. Second,

 even for the limited jobs about which Plaintiffs might have some knowledge, it would be

 impossible to provide details about these jobs without highlighting the drastic differences

 between most of them.

          Plaintiffs could have waited until after discovery to file this Motion, using information

 learned in discovery to propose a more limited class. They chose to file this Motion pre-

 discovery because it allows them to take advantage of a more lenient evidentiary burden.

 However, their lack of knowledge has apparently left them unable or unwilling to provide any

 relevant evidence about the similarity between the hundreds of employees in dozens of job

 codes, and this failure dooms their Motion. Plaintiffs will no doubt respond that there is no harm

 in certifying an overbroad class, since the Court could decertify the class after discovery and

 summary judgment. Indeed, the Plaintiffs flippantly state on page 5 of their brief that “the risk

 of error is insignificant.” This could not be further from the truth here. The expansion from four

 plaintiffs to potentially hundreds will increase the costs exponentially. It will burden the Court



                                                    4
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 5 of 32 PageID# 198




 and parties with countless discovery motions, and potentially with dozens of separate Motions

 for Summary Judgment, all before an opportunity for decertification arises.2 Given the

 Plaintiffs’ complete failure to provide any evidence in support of their Motion, and the likelihood

 of summary judgment under Genex, the Court should not authorize their massive fishing (and

 settlement) expedition. See Lang v. DirecTV, Inc., No. 10-1085, 2011 WL 6934607 at *6 (E.D.

 La. Dec. 30, 2011) (“[A] decision to certify, even if subject to correction at the decertification

 stage, is not without consequences” as “too much leniency at the notice stage can lead to a

 frivolous fishing expedition… at the employer’s expense.”)

          Plaintiffs’ Motion should be denied because (1) they have failed to produce any

 admissible and non-conclusory evidence, (2) the putative class is not close to being sufficiently

 similar, (3) the Plaintiff and/or Plaintiffs are not representative of the class they seek to certify,

 (4) the certification would not be manageable given the substantially different factual and legal

 issues involved, and (5) Plaintiffs have failed to demonstrate sufficient interest in the class.

                                       LEGAL FRAMEWORK

          The decision to conditionally certify and authorize notice to a collective action class is by

 no means automatic. As this Court has noted, “the approval of notice is not mandatory, but

 rather discretionary.” Bernard v. Household Int’l, Inc., 231 F. Supp. 2d at 435 (E.D. Va. 2002).

 Indeed, the decision to create an opt-in class remains soundly within the discretion of the Court.

 Hoffman-La Roche v. Sperling, 493 U.S. 165, 170 (1989). Notice and class certification is only


 2
   The irony and disingenuousness of Plaintiffs’ argument that all jobs at a health insurer perform
 effectively the same job will no doubt be shown at the summary judgment phase. The Fourth
 Circuit has already held in Williams v. Genex that a case manager for a health insurer is exempt.
 Preau-Grier and Andaluz performed case management duties for Optima. Of course, at the
 Summary Judgment phase, Plaintiffs will argue that the highly individualized nature of FLSA
 exemption cases renders Williams not applicable to their jobs based on the individualized
 circumstances that are so critical to each single Plaintiff in an FLSA case.


                                                    5
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 6 of 32 PageID# 199




 appropriate when it will promote the goals of the FLSA—i.e. to preserve judicial economy. Id.

 Where a class is sufficiently dissimilar such that a court would have to conduct multiple

 individualized inquiries, conditional certification is not appropriate. Purdham v. Fairfax Cnty.

 Pub. Sch., 629 F. Supp. 2d 544, 547-52 (E.D. Va. 2009).

           Among other requirements, a plaintiff seeking conditional certification and notice must

 produce actual evidence that all potential class members were subjected to a “common unlawful

 policy” and are “similarly situated” in terms of duties, work environment, legal issues, and other

 aspects of employment. Id. at 547. Courts in this circuit have regularly refused to grant

 conditional certification when the plaintiff fails to meet its burden. E.g., Id.; Ceras-Campo v.

 WF P’ship, 2011 WL 588417, *4 (E.D.N.C. 2011) (denying conditional certification for

 Plaintiff’s failure to show that similarly situated parties existed); Yerger, 2011 WL 5593151

 (same).

           Demonstrating a common illegal policy and sufficient similarity requires more than

 “mere allegations” and “factual evidence is necessary.” Purdham, 629 F. Supp. 2d at 548. A

 plaintiff’s mere assertion in a declaration that others are similarly situated is “not a talisman that

 convert[s] Plaintiff’s individual claim into a collective action.” Ceras-Campo, 2011 WL 588417

 at * 4. When (as here) Plaintiffs offer no more than conclusory assertions of similarity, without

 providing sufficient detail about job duties, work, and circumstances of potential class members,

 class certification and notice are not appropriate. Yerger, 2011 WL 5593151 at *5-6.

           Plaintiffs have attempted to group together dozens of disparate jobs that stretch any

 concept of “similarity” well past the breaking point. They have produced no admissible and non-

 conclusory evidence in support of their attempt. Accordingly, their Motion should be denied.




                                                    6
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 7 of 32 PageID# 200




                                   FACTUAL BACKGROUND
 I.       Optima

          Optima manages health insurance-related plans and services, including employer-

 sponsored plans, individual and family health plans, employee assistance plans, and plans

 serving Medicare/Medicaid enrollees. While Plaintiffs absurdly suggest that nearly all of

 Optima’s hundreds of exempt employees perform the “same” job (see Pl. Brief at pg. 2), like

 most large businesses, Optima employs a variety of specialized employees with vastly different

 job functions working in different business lines. (See Dec. of Branae Obenauer, Ex. 1 at ¶ 2.)

          Some of these functions could generally be said to fall within the general concept of

 “Utilization Review.” Although there are numerous distinct jobs and roles within Utilization

 Review, this concept refers to the process of determining whether a medical procedure, service,

 or benefit will be authorized as medically necessary and paid for by the health plan. (Id. at ¶ 5.)

 Employees performing Utilization Review typically have no contact with members, work in an

 office setting, and work a typical business schedule.

          Other of Optima’s functions can generally be said to fall within the concept of Case

 Management. Although there are numerous distinct Case Management roles, Case Management

 job duties are drastically different than Utilization job duties. For example, in its role managing

 certain Medicare programs, Optima is expected to assign a Case Management worker whose job

 is to serve as an advocate and advisor for members. (Id. at ¶ 4). Most Case Management

 focused employees do not work in an office, and spend the majority of their time traveling

 around the state to meet with members, their families, and in some cases their providers. After

 meeting with members and reviewing their medical history, a Case Management focused

 employee will prepare or evaluate a comprehensive care plan, ensure that the member is aware of

 resources and treatment that could be available to them, follow up on that treatment with the


                                                  7
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 8 of 32 PageID# 201




 member, and other similar functions. While Utilization involves an internal process of deciding

 whether one specific treatment should be covered at a single point in time, Case-Management is

 externally focused on ensuring that members are well-cared for and fully taking advantage of

 available treatment and resources that could improve their health.

          Given the vastly different goals of their jobs, it is not surprising that Case-Management

 work and Utilization work involve the use of completely different guidelines and produce

 completely different work product. For example, compare the attached work product of a Case

 Management focused employee with that of a Utilization employee (Ex. 1 at Ex. A and B). It is

 clear that, while both employees use their medical backgrounds and exercise discretion, they are

 performing vastly different roles. (Id. at ¶ 4-5.)

          Case Management and Utilization Review are broad concepts that encompass many

 distinct specialized jobs. Some lower-level utilization jobs are performed by hourly clerical

 employees and involve data entry and little analysis. On the other extreme, some utilization jobs

 involve specialized types of cases (such as behavioral health only) and require professionals with

 advanced degrees who exercise almost constant discretion about medical necessity. Likewise,

 jobs that perform Case Management functions are highly diverse, with some being non-exempt,

 some allowing only licensed medical professionals, some in traditional office settings with

 traditional hours, while others work exclusively “in the field” meeting directly with members and

 their families. Complicating factors even more, at certain times, a few positions performed both

 utilization and case management duties. (Id. at ¶¶ 6-7, 9-14, 20-26, 31-32.) Without producing

 any evidence about these distinctions and multiple specialized roles, Plaintiffs ask the Court to

 certify a class that includes every utilization role and every case management role.

 II.      Factual Background Regarding Lack of Interest in this Case



                                                      8
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 9 of 32 PageID# 202




          This is not the first case that Plaintiffs’ counsel has brought against Optima. On May 15,

 2019, Monica Brunty filed a collective action against the same Defendants, alleging the same

 overbroad class. The Brunty litigation was eventually limited to an agreed class of one single

 position, Care-Coordinator Non-RN, a position (unlike Plaintiffs’ positions) that did not require a

 license or an advanced degree. Since early 2019, counsel has been advertising and attempting to

 contact potential plaintiffs for both the Brunty case and this case.3

          Despite over eighteen months of advertising and communicating with potential plaintiffs,

 counsel has only found four plaintiffs, each a short-term former employee, and each of whom

 worked in a position that is clearly exempt under Fourth Circuit and similar precedent. See

 Williams, 809 F.3d 103; Isett, 947 F.3d 122.

 III.     Background on Plaintiffs and their Proposed Class

          Named Plaintiff Nikia Edwards filed the present lawsuit on April 16, 2020. Edwards was

 only employed by Optima for a brief period from June through November 2018. (Ex. 2 at ¶ 13).

 She worked at Optima’s Military Circle office, and was employed at all times as a BHUMCC.4

 Id. Natalie Harris, another BHUMCC, joined the lawsuit a few days after it was filed. Harris

 was only employed from June through December 2018. Id.

          In her initial Complaint which has since been amended, Plaintiff alleged that as a

 BHUMCC she performed “utilization reviews,” which she asserted involved “reviewing health

 insurance benefit requests submitted by health care providers against predetermined guidelines

 and criteria for insurance coverage and payment purposes.” She alleged that BHUMCCs, CCRs,

 and ACs also performed identical Utilization Review work, and asked that she be allowed to sue

 3
   See e.g. http://www.4overtimelawyer.com/optima-health-lawsuit/
 4
   Although Plaintiffs list a variety of other job titles they claimed they worked under, and
 regardless of any nicknames they allege were used for their job, they at all times worked under
 the job title of BHUMCC.


                                                   9
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 10 of 32 PageID# 203




 on behalf of all such employees. (See ECF 1 at ¶ 9). In their few months of employment in

 2018, Edwards and Harris would have had little to no interaction with most of the positions and

 locations they now claim perform the exact “same” work as they did. (Ex. 1 at ¶ 8.) Edwards

 and Harris would have no first-hand knowledge about job duties or requirements at Optima after

 December 2018 (Id., Ex. 2 at ¶ 13).

          Subsequently, two other former Optima employees, Edna Preau-Grier and Andrea

 Andaluz, filed consents to join the litigation. Both were employed under the broad Integrated

 Care Manager job title. Preau-Grier was employed from September 2017 through August 2018

 and Andaluz from September 2017 through March 2019. (Ex. 1 at ¶ 16). Both performed vastly

 different jobs than those performed by Edwards and Harris. Andaluz and Preau-Grier were

 remote field workers performing strictly Case Management work, not Utilization Review.

 Unlike Edwards and Harris, who worked in an Optima office in Tidewater and referred to

 themselves as utilization review employees in the initial complaint, Andaluz and Preau-Grier

 worked from their homes in Chester and Richmond and spent much of their time traveling

 around central Virginia to meet with members. (Ex. 1 at ¶ 16; Ex. 2 at ¶ 13).

          Plaintiff’s initial Complaint asked the Court to certify a class of utilization review

 employees. The initial Complaint did not even reference Case Management, or Plaintiffs’ new

 made up term of “Care Management” work. The Complaint did not include ICMs in its list of

 positions in the putative class. It is clear that Andaluz and Preau-Grier did not fit in this already

 overbroad class of disparate Utilization Review jobs. Thus, Plaintiffs amended the Complaint,

 now asserting in a grossly overbroad fashion that nearly all Optima exempt employees should be

 grouped together in a class that includes both Utilization and Case Management jobs. (See ECF

 21 at ¶ 3). Without any detailed factual support, Plaintiffs assert that all Optima employees



                                                    10
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 11 of 32 PageID# 204




 perform effectively the same job which they titled “Care Management” work. (Id. at ¶ 8). This

 is not a term of art used by Optima to refer to any group of employees, let alone all of them.

          Plaintiffs ask the Court to conditionally certify and send notice to all “Care Management

 employees” which they assert in their Motion/Complaint (but not their declarations) includes at

 least the following job titles: BHUMCCs, ICMs, CCRs, TCCs, ACs, and Pre-ACs.5 (See ECF 26

 at 2). Other than stating in a declaration in a conclusory fashion that all CME employees

 perform the same job, Plaintiffs provide the Court no evidence to explain anything about these

 separate jobs, let alone the 43 separate job-codes that fall under these general titles. However, as

 described in Optima’s declarations and below, this grossly overbroad class includes employees

 with such profound differences, that class treatment would be highly inappropriate.

 IV.      Factual Background Regarding Jobs in Plaintiff’s Proposed Class

          Plaintiffs assert on page 2 of their brief (again, not in their declarations) that there is a

 “pervasive” practice in the managed care industry of using many separate job titles that all refer

 to the same job. Plaintiff seems to imply that this is somehow part of a common scheme by

 managed care companies to hide their alleged misclassification of workers. Plaintiffs represent

 to the Court, without any detailed factual support, that all of the job titles listed in their

 Motion/Complaint perform the same job duties regardless of the job title or code. (Id. at 2-3).

          Not only have Plaintiffs failed to provide evidentiary support for this supposed “job title”

 scheme, but if anything, Optima’s practices are in the opposite direction. As described below,

 Optima uses relatively few official job titles. Within most of these broad job titles, there are


 5
   Plaintiffs reference in various places other job titles that do not exist as job titles at Optima,
 although some may have been used as a nickname to describe one of the many distinct jobs
 within a general job title. These references to non-existent Optima job titles likely result from
 the pattern of using boilerplate pleadings utilized in other filings, without even attempting to
 discover the distinctions between completely separate businesses or jobs.


                                                     11
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 12 of 32 PageID# 205




 numerous distinct jobs that have different “job codes” applied to them. Under the six broad job

 titles in the putative class, there are 43 job codes and a variety of distinct roles. For example,

 Edwards and Harris performed a BHUMCC role that performed primarily utilization review with

 a minimal amount of specialized case management. (Ex. 2 at ¶ 8). Currently, there is a distinct

 BHUMCC role that only performs utilization review work. (Id. at ¶ 8). Other BHUMCC jobs

 performed only Case Management duties. Another BHUMCC role is performing a complex

 medical document review project. (Id. at ¶ 9). Likewise, the ICM position has numerous

 separate job codes, with some performing purely Case Management, others performing purely

 Utilization Review, and others working on special projects. Id. Even within these subcategories,

 there are ICMs working in different locations, on different contracts, and with different Optima

 products. Id.

          It is worth noting that most of the unauthenticated job descriptions Plaintiffs attach as

 exhibits are not even Optima job descriptions. The job descriptions provided come from

 GlassDoor, a website that aggregates information to advertise third-party jobs. These postings

 have multiple errors and inaccuracies. For example, they list a non-existent job entitled “RN

 Care Coordinator.” These unofficial, unauthenticated, and inaccurate job descriptions also fails

 to even include a standard “job skills” section—which Optima includes in its job

 descriptions. Further demonstrating the lack of care in utilizing these descriptions, two of the

 descriptions appear to relate to the position from the lawsuit in Brunty, which is specifically

 exempted from this class. In any case, Courts have long held that simply producing job

 descriptions does not demonstrate similarity of a class. E.g., Forney v. TTX Co., 2006 WL

 1030194, at *3 (N.D. Ill. Apr. 17, 2006) (“Whether similarly situated employees exist depends

 on the employees' actual qualifications and day-to-day duties, rather than their job descriptions).



                                                   12
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 13 of 32 PageID# 206




          A.     BHUMCC Job Title and Examples of Differences from Other Positions

          While there is one general BHUMCC job title, there are several distinct jobs and job

 codes under this title with vastly different duties. The jobs vary significantly, and have changed

 substantially since Edwards and Harris left Optima. However, all BHUMCC jobs are unique

 from other job titles at Optima based on the educational requirements alone. Unlike other jobs,

 the BHUMCC position relates exclusively to members receiving behavioral health services. (Ex.

 2 at ¶ 5). Thus, the BHUMCC position requires an employee to have a Master’s Degree in social

 work or counseling or at least a four-year bachelor’s degree in nursing. In all cases, a BHUMCC

 must have at least 2 years of experience in behavioral health. (Id. at ¶ 6). Edwards had a Ph.D.

 and was a Licensed Counselor. Likewise, Harris had a Master’s Degree and was a Licensed

 Professional Counselor. (Id. at ¶ 13). On the opposite end, the Authorization Coordinator jobs

 (“AC” and “Pre-AC”) that Plaintiff seeks to lump into the same class do not require even a four

 year degree and do not require licensure as a nurse (an LPN degree will suffice). (Ex. 3, at ¶ 22).

 Thus, these jobs would not even focus on the same primary FLSA exemptions, with the ACs

 having been exempt primarily under the administrative exemption while the BHUMCC was

 exempt under (without limitation) the professional exemption.

          Clearly jobs that will not even be analyzed under the same exemption cannot be similarly

 situated.6 See Aguirre v. SBC Commc’ns, Inc., 2007 WL 772756 at *15 (S.D. Tex. Mar. 12, 2007)

 (holding that “[g]iven the fact-intensive nature of the exemption analysis, the plaintiffs have not

 6
   Similarly, while all ICMs, CCRs, and TCCs must be licensed, a BHUMCC with a Master’s
 Degree or higher and who is working towards Virginia licensure is permitted to perform certain
 jobs within the general BHUMCC job. Once again, this will result in separate arguments related
 to the exemption. While the ICM, CCR and TCC will no doubt rely heavily on 29 C.F.R.
 §541.301(e)(2), the unlicensed BHUMCC job (which is itself distinct from other BHUMCC
 jobs) will rely more generally on the Master’s level education per 29 C.F.R. § 541.301(a)-(c).
 Such distinctions in the both the factual and legal arguments that will be at issue show the
 hopelessness of conducting a coherent class litigation in this highly individualized matter.


                                                    13
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 14 of 32 PageID# 207



 shown that they are similarly situated so as to make collective treatment of their claims proper”);

 Morisky v. Pub. Serv. Elec. And Gas Co., 111 F. Supp. 2d 493, 499 (D.N.J. 2000) (noting the

 inefficiency in misclassification cases because “[t]he exempt or non-exempt status of potentially

 [thousands] of employees would need to be determined on… an employee-by-employee basis.”).

          Although Harris and Edwards could not know this (since they left Optima in 2018), the

 BHUMCC position has changed markedly over time and includes (or has included) several

 distinct jobs. (Ex. 2 at ¶ 9, 13). Harris and Edwards worked in a BHUMCC role that at the time

 performed primarily utilization review tasks with very minimal specialized case management

 functions. However, after they left, this role stopped performing even the specialized and

 minimal case management functions. Currently there is a distinct BHUMCC role that only

 performs utilization work and that analyzes service authorization requests that provide medical

 information about the member and the member’s health and decide whether to approve or

 recommend these requests for rejection. (Id. at ¶ 8).

          After Edwards and Harris left Optima, unlicensed BHUMCCs filled a new role

 performing strictly case management work related to behavioral health. (Id. at ¶ 9).

 Subsequently a new role has been created in which unlicensed BHUMCCs are working on a

 special safety initiative project, performing completely separate job tasks from all other

 BHUMCCs, from the jobs held by Plaintiffs, and the other jobs Plaintiffs attempt to aggregate.

 These BHUMCCs (who are permitted to be working towards their licensure) have been tasked

 with using their Master’s level education and experience to review a substantial body of medical

 literature. This job is more akin to a Masters’ Level scientific study than the work being

 performed by other BHUMCCs. (Id. at ¶ 9-10).

          While all BHUMCCs use their education and experience to exercise discretion related to

 members with behavioral health issues, a review of some of their guidelines and work product

                                                   14
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 15 of 32 PageID# 208




 shows how different job duties are even within the BHUMCC general job title. For example, a

 BHUMCC performing utilization review compares medical information provided by a

 behavioral health practitioner against Department of Medical Assistance Service (“DMAS”)

 guidelines for medical necessity related to the requested service. The employee then prepares

 either an approval or recommendation for denial. (Ex. 2 at ¶ 8, and Ex.2 at Ex. A). On the other

 hand, a Case Management BHUMCC does not typically refer to DMAS and creates work

 product markedly different from the utilization BHUMCC (Id., Ex. 1 at ¶ 6).

          All BHUMCC roles focus exclusively on behavioral health members, and are office

 positions located in Tidewater with a traditional schedule with supervisors nearby. (Ex. 2 at ¶

 11). This is drastically different than certain ICMs (such as Preau-Grier and Andaluz) and other

 positions that handle cases outside of behavioral health, who have traveling schedules, and who

 have work schedules and locations that can vary drastically by day.

          B.     Integrated Care Manager

          Like the BHUMCCs, the Integrated Care Manager job title actually comprises several

 distinct jobs under a number of sub job codes. All ICMs must be licensed RNs and have at least

 3 years of nursing experience. (Ex. 1 at ¶ 9). This makes the job completely different from ACs,

 who are currently non-exempt and do not require an advanced degree or license. (Ex. 3 at ¶ 22-

 26). In addition, unlike the BHUMCC job title, all ICMs must be licensed. As described above,

 this results in distinct legal arguments for exemption. See Aguirre, 2007 WL 772756 at *15;

 Morisky, 111 F. Supp. 2d at 499.

          Andaluz and Preau-Grier have no knowledge of ICM’s current duties and organization

 structure as the ICM position has changed since they were employed with Optima. (Ex. 1 at

 ¶ 16). Both Andaluz and Preau-Grier served in an ICM role performing case management duties

 in which they directly traveled to members, analyzed their medical histories, treatment, and

                                                 15
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 16 of 32 PageID# 209




 current symptoms, and helped craft and maintain a care management plan to ensure these

 complex patients received proper care at the correct time. Id.

          There is also a separate group of ICMs who perform only utilization review. These

 office-based ICMs review medical notes, applicable guidelines, and exercise their own

 professional discretion to determine whether treatment is medically necessary and appropriate

 and should be approved. (Ex. 1 at ¶ 17-19). This job is not member facing, does not require

 travel, and does not entail preparing care plans. Its work product is distinct. (Id. at ¶ 17, 18).

          Further demonstrating the complexity of Optima’s separate jobs under the same general

 job title (and the inappropriateness of class treatment), there is a distinct ICM role in which

 employees work on a special project focused on reducing recidivism. These employees perform

 completely different functions than the other positions. (Id. at ¶ 14). Plaintiffs would have no

 knowledge of these jobs since they were not even employed when it was created. (Ex. 1 at ¶ 16).

          C.     Authorization and Pre-Authorization Coordinators

          ACs and Pre-ACs are two jobs that perform purely utilization functions. These positions

 have no place in this litigation for a variety of reasons. First, unlike any of Plaintiffs’ jobs (or

 any other job in the putative class), the AC jobs have been non-exempt since early 2019. (Ex. 3

 at ¶ 26). Second, unlike any of the jobs held by Plaintiffs or listed in the putative class, the AC

 job does not require an advanced degree or license. (Id. at ¶ 22). Thus, while all of the other

 jobs in the class would rely upon (without limitation) the professional exemption, the AC jobs

 would primarily (without limitation) rely on the administrative exemption. See Morisky,111 F.

 Supp. 2d at 499 (rejecting certification where different exemption arguments would apply).

          Although ACs perform a type of utilization work, the job is distinct from even the other

 utilization jobs Plaintiffs attempt to lump together. ACs also have almost nothing in common

 with employees who perform purely case management work. (Ex. 3 at ¶ 27). The ACs are the

                                                   16
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 17 of 32 PageID# 210




 first line of utilization analysis, conducting a threshold review to determine if the member is

 active, the provider is in network, and the clinical information from the provider allows the AC

 to determine whether it meets clinical guidelines for medical necessity. They have the authority

 to determine whether many requests should be approved. If a case may be appropriate for denial,

 they forward the case to another utilization employee with an RN degree. (Ex. 3 at ¶ 24).

          Although these positions were appropriately classified as exempt prior to their 2019

 reclassification, Plaintiffs would presumably assert that the lack of RN degree and extra layer of

 approval above them render these positions distinct even from other utilization positions. Of

 course, this is one of many reasons they cannot be in a class with the other positions listed by

 Plaintiffs. Indeed, Plaintiffs do not even mention this position in their declarations. Purdham,

 629 F. Supp. 2d at 547-52) (holding that conditional certification is not appropriate where class

 would require multiple, individualized inquiries); Morisky,111 F. Supp. 2d at 499 (holding

 same).

          D.     Transition Care Coordinators

          TCC is a field-based position with the distinct, specialized job of helping members

 transition in and out of hospitals and care facilities. TCCs serve in a different role than any other

 position, performing what is known as transition care coordination. While this sounds like case

 management, this term actually has a different meaning in the industry. TCCs are required to

 have their Bachelor’s level RN degree, three years of nursing experience, and must be licensed.

 Once again, this distinguishes TCCs from both ACs (no degree) and the distinct BHUMCC role

 with advanced degree but no licensure. (Ex. 1 at ¶ 20-21).

          The TCCs assess a member’s needs while transitioning into a new environment,

 frequently into or out of the hospital and/or a long term nursing facility. TCCs communicate

 directly with the hospital or nursing facility’s medical team and therefore must use their clinical

                                                  17
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 18 of 32 PageID# 211




 knowledge when analyzing an appropriate plan. The TCC organizational structure is dependent

 on their region. (Id.at ¶ 21-24). For example, in the Southwest and Central regions, the TCCs

 are divided by the facilities with which they work. There are two types of TCCs: 1. Acute and 2.

 Skilled Nursing Facility TCCs. TCCs evaluate the care that the member needs or any new

 circumstances presented by the new environment. The TCCs make recommendations based on

 their assessment and assist the member in getting the proposed additional services. Id.

          TCCs are all field-based employees, distinguishing them from all office based positions.

 Given that TCCs are a separate position with a distinct task of serving members during a very

 specific time, they are not properly grouped with the other job positions who (for example) serve

 members at their homes, who work in an office, who only communicate internally, or who

 perform utilization work. Indeed, Plaintiffs do not even reference this position in their

 declarations. (Id. at ¶ 25-28).

          E.     Clinical Claims Reviewers

          Finally, CCRs complete vastly different tasks than each of the other job positions

 mentioned. CCRs perform medical coding functions. They receive post-service claims and use

 their clinical background coupled with their significant medical coding knowledge to review and

 analyze the claim information and provider documentation. CCRs have significant educational

 and other qualification prerequisites. They must have a license, a Bachelor’s level nursing

 degree and at least 3 years of acute care experience. Finally, unlike any other position, they must

 be (or become) a Certified Professional Coder (“CPC”). (Ex. 3 at ¶ 19).

          CCRs review the coding and the bundling of services to determine if the service did in

 fact meet medical necessity. The cases that go to CCRs are intricate cases that fail to pass initial

 review and which often involve difficult questions of how to properly code medical treatments or

 conditions that do not easily fit into any category. CCRs utilize Milliman guidelines (“MCG”),

                                                  18
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 19 of 32 PageID# 212




 combined with their own clinical experiences and their full understanding of the member’s

 clinical records. The CCR will then analyze the service for medical necessity and appropriate

 coding. CCRs also use a different software system than most of the other jobs in the putative

 class, further demonstrating its distinct role. Most jobs use a software system called PCS

 Symphony. The CCRs use a separate system called Macess. CCRs also work a unique schedule.

 Often, they work 2-3 days a week at home, and the other days in the office. (Id. at ¶ 20)

                                             ARGUMENT

 I.       The Various Jobs are Not Similarly Situated

          A.     Plaintiffs’ Declarations Are Woefully Insufficient

          Plaintiff bears the burden of proving that the putative class is similarly situated to her.

 This requires more than “mere allegations,” and “factual evidence is necessary.” Bernard, 231

 F. Supp. 2d at 435. Critically, conclusory statements in boilerplate declarations are not sufficient

 evidence to support conditional certification of a large class of including multiple job titles in

 multiple locations. Palacios v. Boehringer., Inc., 2011 WL 6794438, at *5 (S.D. Fla., 2011)

 (rejecting boilerplate declarations and noting “federal courts routinely decline to certify

 collective action when the plaintiff's assertions are conclusory or lack evidentiary foundation”).

 Augusyniak v. Lowe’s Home Center, LLC, 2016 WL 462346 (W.D. NY 2016) (same).

          Plaintiffs’ “evidence” consists entirely of (1) unauthenticated, inaccurate hearsay job

 descriptions largely coming from GlassDoor7, and (2) four boilerplate and largely identical

 declarations that provide virtually no detail on Plaintiffs’ job duties, let alone the job duties of

 the 40 other job codes. Courts routinely refuse to grant conditional certification where the

 Plaintiffs fail to provide sufficient detail in their declarations, where declarations are boilerplate,

 7
   Indeed, Glass Door specifically disclaims the accuracy of information on its site, stating “we
 make no guarantees about the accuracy, currency, suitability, reliability or quality of the
 information” including job postings. https://www.glassdoor.com/about/terms.htm

                                                    19
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 20 of 32 PageID# 213




 or where declarations do not show sufficient knowledge of the jobs claimed to be similarly

 situated. See e.g. Purdham, 629 F. Supp. 2d at 548; Holmes v. Quest Diagnostics, Inc., 2012 WL

 12876965 (S.D. Fla, 2012).

          The deficiencies in Plaintiffs’ declarations are frankly breathtaking. In their brief and

 Amended Complaint, Plaintiffs lump all positions (whether utilization review or case

 management, office or field based, licensed or unlicensed) under a made up defined term of

 “Care Management” employees or “CMES”. However neither a brief nor a complaint is

 “evidence.” While the Plaintiffs’ declarations adopt the term “CMEs,” they never define what it

 means, which job titles or sub job codes fall within this made up term, or what specific duties or

 work environments any specific job or worker performs. Indeed, while Plaintiffs’ brief and

 complaint asks this Court to include Pre-ACs, ACs, CCRs, and TCCs in their huge class, they do

 not even mention these job titles in their declarations, let alone describe what these jobs do.

          The declarations go on to provide exactly one sentence in which they purport to describe

 the complete set of duties performed by hundreds of employees in seven separate job titles and

 literally dozens of separate sub-job codes. (See E.g., Edwards Dec. at 2). The rest of the

 declarations contain conclusory boilerplate allegations designed to portray all so-called “CME”

 employees as being constrained by “policies and “guidelines” an issue that relates not to

 similarity but to exempt status. Of course, the declarations do not name or describe such

 guidelines, or begin to explain the different guidelines that apply depending on position. Almost

 the entire declarations are in the first person, and none attempt to describe the way some of the

 jobs have changed over time, likely because none of the Plaintiffs know this detail. Indeed, the

 Plaintiffs claim that they “understand that Defendant has employed at least 100 CMEs in

 Virginia that work/worked under the same or similar conditions as I did.” However, they do not



                                                   20
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 21 of 32 PageID# 214




 describe these “conditions” or “recall the names” of any such employees, and provide no details

 about what job titles these employees worked under or what these jobs entailed. See Wombles v.

 Title Max of Alabama, Inc., 2005 WL 3312670, (M.D. Ala. Dec. 7, 2005) (holding that five

 nearly identical affidavits alleging that affiants “believe . . . that given the opportunity” others

 would join the lawsuit, insufficient because of affiants’ inability to name more than two of them.)

          In fact, if the Court granted Plaintiffs’ Motion and ordered that all employees in these job

 titles be sent notice, this would be many hundreds of employees. The Court could not possibly

 determine which of these employees (if any) are actually similar to Plaintiffs or each other,

 because the Plaintiffs have failed to provide the Court any evidence to allow it to understand

 what it is getting itself, or Optima, into.

          The complete lack of “evidence” and deficiencies in the declarations are made even more

 glaring by the fact that the declarations are nearly identical. Other than changing the Plaintiffs’

 name, overtime hours claimed, and work location, the declarations simply repeat the same

 allegations even though the ICM plaintiffs performed drastically different jobs than the

 BHUMCC. (See Ex. 4, redlined comparisons of declarations). Under these circumstances,

 Courts routinely refuse to grant conditional certification. For example, in Holmes, the Court

 found that the plaintiff could not establish similarity when it only provided 23 identical affidavits

 using generalized terms was devoid of sufficient particularity to grant conditional certification.

 2012 WL 12876965 at *2. See also Palacios, 2011 WL 6794438, at *2 (also noting that court

 strongly disapproves of boilerplate declarations); Manzi, 2011 WL 2672343, at *3; Augusyniak,

 2016 WL 462346.

          Plaintiffs have entirely failed to meet their burden of producing sufficient evidence to

 demonstrate the similarity of hundreds of employees in numerous locations and distinct jobs.



                                                   21
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 22 of 32 PageID# 215




 They only produced a few inadmissible, unauthenticated, hearsay job descriptions, and four

 boilerplate declarations which do not even reference most of the job titles their attorneys seek to

 include in the class, much less what any of the job titles actually do. Having chosen not to

 provide any factual detail or relevant evidence, their Motion should be denied.

          Moreover, Plaintiffs should not be permitted to provide “evidence” for the very first time

 in their Reply Brief, and Optima objects to any attempt to do so. See Continental Tire North

 America, Inc. v. Transportation Solutions, Inc., 2007 WL 4287520 (W.D. N.C. Dec. 4, 2007)

 (citing Black v. TIC Investment Corp., 900 F.2d 112 (7th. Cir. 1990) (striking evidence because it

 was raised for the first time in a reply brief).

          B.     The Jobs Plaintiffs attempt to Group are Substantially Dissimilar

          The determination of whether employees are similarly situated “depends on the

 employees’ actual qualifications and day-to-day duties, rather than their job descriptions.”

 Fortney v. TTX Co., 2006 WL 1030194 at *3 (N.D. Ill, 2006). See also Wade v. Werner Trucking

 Co., 2012 WL 5378311 at *4 (S.D. Ohio Oct. 31, 2012). When a Plaintiff alleges that the entire

 proposed class was misclassified as exempt, if the defendant produces evidence that the jobs

 performed different functions, then the evidence weighs against conditional certification. See

 e.g. Bramble v. Wal-Mart Stores, Inc., 2011 WL 1389510, *7 (E.D. Pa. 2011); Yerger, 2011 WL

 5593151 at *6, (E.D.N.C. 2011) (denying conditional certification where evidence showed that

 Plaintiff’s “individual work was substantially different from the class members that she seeks to

 represent”). While Plaintiffs’ declarations are devoid of any factual detail to support the

 conclusory allegation that nearly all of Optima’s hundreds of employees perform effectively the

 same job, Optima’s declarations and documents provide in great detail just how different the

 various roles are from each other and from the specific BHUMCC and ICM sub-job codes that

 the Plaintiffs held. Some of these differences are summarized below:

                                                    22
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 23 of 32 PageID# 216




    Vastly Different Tasks and Work Product:
     o ACs provide first level utilization reviews, and play no role in case management
        (performed by certain ICMs and BHUMCC), transition care coordination (performed by
        TCCs), or complex medical coding (CCRs). Ex. 3 at ¶ 22-27.
     o CCRs are the only employees who are specialists in complex medical coding. They have
        no member interaction. CCRs play no role in case management, and work in a different
        software system than almost all of the other positions. Ex. 3 at ¶ 19-21.
     o The ICM job performed by Preau-Grier and Andaluz was a traveling case management
        job, meeting with members and helping ensure an appropriate care plan was in place. Ex.
        1 at ¶ 16. This is vastly different from purely utilization ICM jobs and ICM jobs (of
        which they have no knowledge) working on special projects.
     o The BHUMCC job that Harris and Edwards worked in during their few months with
        Optima was primarily a utilization review position. The BHUMCC position has
        undergone significant changes since their employment. Ex. 2 at ¶ 13. This job performed
        different tasks than a traveling case management position, a coding position, a lower
        level authorization job, or a transition care coordination position. Ex. 2 at ¶ 13.
     o See Yerger, 2011 WL 5593151, at *5 (denying certification due to dissimilar duties).
    Different Guidelines and Training:
     o The various positions utilize different guidelines and training. For example, an employee
        performing utilization review uses DMAS guidelines. Case management employees use
        completely different forms and workflows, and do not use DMAS guidelines like utilization
        review workers. Ex. 2 at ¶ 8. CCRs use detailed medical coding guidelines. Ex. 3 at ¶ 19.
        They also each undergo various types of training and the complexity and length of the
        training varies depending on the position. Ex. 2 at ¶ 14; Ex. 3 at ¶ 16, 19.
     o Since Plaintiffs assert that the reasons these licensed medical professionals are non-exempt
        despite their advanced degrees is because they are allegedly constrained by guidelines and
        workflows, these differences create highly individualized circumstances that defeat any
        efficiencies of such an overbroad class. Purdham, 629 F. Supp. 2d at 547-52.
    Different Educations/License Requirements and Exemption Arguments
     o The education and license requirements are different for each position, and therefore
        different exemption arguments will apply. ACs require no advanced degree and are
        already classified as non-exempt. Ex. 3 at ¶ 22, 26. BHUMCCs are required to have
        clinical experience as well as a Master’s level degree in a Behavioral Health field. Ex. 2
        at ¶ 6. ICMs must be RNs with significant nursing experience. Ex. 1 at ¶ 9. Finally,
        CCRs are unique from all other positions in that they must get CPC certified within their
        first year. Ex. 3 at ¶ 19.
     o Romero v. H.B. Auto. Group, Inc., 2012 WL 1514810 at *12 (S.D. NY 2012) (“It is
        axiomatic that ‘where a collective action contains a mix of employees, some of whom are
        classified as exempt from the FLSA’s requirements, and some of whom are classified as
        non-exempt, there is no factual nexus between the collective action members’ situations,
        and conditional certification is not appropriate.’”)
    Different Locations, Supervisors and Schedules:
     o The positions that Plaintiffs attempt to group together work in various geographic
        locations, in numerous offices, and the job duties can vary by the region the employee is
        serving. Ex. 1 at ¶ 21. Further, even within the same job title, some employees are
        working in a traditional office setting while others are field-based with home offices and
        extensive travel schedules to visit members. Ex. 1 at ¶ 4, 12-14, 25. Syrja v. Westat, Inc.,

                                                 23
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 24 of 32 PageID# 217




          756 F. Supp. 2d 682 (D. Md. 2010) (holding that different locations and schedules cut
          against similarity); Purdham, 629 F. Supp. 2d at 547-52.

 II.      Plaintiffs Have Not Established that The Class are All Victims of a Common Policy

          To prevail on a motion for conditional certification, Plaintiffs must establish that they and

 the putative class members are victims of a common policy or plan that violated the law. Ceras-

 Campo, 2011 WL 588417, at *2. See also Casanova v. Gold’s Tex. Holdings Grp., Inc. 2014

 WL 6606573, *2 (“If the plaintiffs cannot show that the . . . ‘putative class members were

 together the victims of a single decision, policy, or plan’ that violates the FLSA, the court should

 not conditionally certify the class.”)

          Plaintiffs point to no common policy or plan other than that a large group of disparate

 jobs each happen to be exempt from overtime. However, courts have routinely held that being

 classified as exempt is not by itself sufficient to demonstrate a common policy, plan, or practice that

 renders all putative class members as similarly situated. Colson v. Avnet, Inc., 687 F. Supp. 2d

 914, 927–28 (D. Ariz. 2010); Brown v. Barnes & Noble, Inc., 252 F. Supp. 3d 255, 262

 (S.D.N.Y. 2017) (“Defendant’s classification of [putative class members] as exempt, standing

 alone, is insufficient to satisfy the low threshold for conditional certification”).

          This case is quite similar to that addressed by the Court in Colson. In Colson, the

 Plaintiff sought conditional certification and notice to a class of approximately 470 sales

 employees Defendant had classified as exempt. The Plaintiff submitted a small number of

 affidavits in which they asserted that the “common policy” was the decision to treat employees

 as exempt. The affidavits also provided some level of detail on what the Plaintiff herself did, but

 offered only conclusory assertions that all other employees performed substantially similar work.

 The Court in Colson explained its denial of conditional certification as follows:

       When pared down to its most essential elements, Plaintiff's argument in favor of collective
       action is that because Defendant classified all of its SMR employees as exempt, and because

                                                   24
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 25 of 32 PageID# 218




         all SMR employees perform essentially the same tasks nationwide, these elements standing
         alone justify the Court in conditionally certifying a nationwide class for notification
         purposes under the FLSA… First, mere classification of a group of employees as exempt
         does not automatically dictate, as a matter of law, whether collective action notification is
         appropriate… Focusing on a uniform exemption policy alone does little to further the ...
         assessment of the relationship between individual and common issues. Second, Plaintiff's
         evidentiary showing that SMRs performed the same job duties is plainly insufficient, even
         under the most liberal legal standard. While the standard for conditional approval at [this]
         stage of the litigation is lenient, it does require some evidentiary support… the mere
         classification of a group of employees—even a large or nationwide group—as exempt under
         the FLSA is not by itself sufficient to constitute the necessary evidence of a common policy,
         plan, or practice that renders all putative class members as “similarly situated” for § 216(b)
         purposes. If it were, in every instance where an employer is accused of misclassifying a
         large group of employees, the district court would then somehow be required to order
         collective action notification, irrespective of the quality or quantity of evidence that had
         been produced in the form of declarations and supporting exhibits. Such a rule would run
         counter to the long established law governing § 216(b) actions, which states that whether an
         employee has been properly exempted under the FLSA necessitates a fact specific
         inquiry. Colson, 687 F. Supp. at 927-29 (internal cites and quotes omitted).

           The Court went on to explain that the three affidavits were clearly insufficient evidence

 of a common policy or similarly situated positions. While the plaintiff in Colson did describe

 her own role with specificity (unlike the Plaintiffs here), she offered only conclusory allegations

 regarding what others did. As such, the Court denied class certification. As in Colson and the

 other cases cited above, Plaintiffs in this case have neither identified a sufficient common policy

 nor provided sufficient evidence of job similarity, and their Motion should be denied.

  III.     The Named Plaintiff and Opt-In Plaintiffs Are Not Adequate Class Representatives

           The named Plaintiff was only employed for 5 months in one position at one location.

 None of the opt-in Plaintiffs have worked at Optima since March 2019 and none were long

 tenured employees. Of the 43 job codes they attempt to group together, the four Plaintiffs have

 only worked in three of these codes. Further, Plaintiffs say nothing in their declaration about

 having firsthand knowledge about any of the other positions. Not only have Plaintiffs not

 provided actual declaration testimony about what any of these jobs actually do, they could not

 possibly do so for many of the jobs. Even for the jobs that existed as of early 2019, Plaintiffs

                                                    25
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 26 of 32 PageID# 219




 would only have knowledge about a small number of these positions. (Ex. 1 at ¶ 8, 17; Ex. 3 at ¶

 16-17.) Under these circumstances, it is clear that none of the Plaintiffs would be an adequate

 class representative for the class they want certified. As such, their Motion should be denied.

 Yerger, 2011 WL 5593151, at *3; Purdham, 629 F. Supp. 2d at 548. See also Wilson v. Navika

 Capital Group, LLC, 2011 WL 3020876, *3 (S.D. Tex. July 22, 2011) (“plaintiffs must offer

 some evidence that the proposed class, as a whole, is made up of individuals that are similarly

 situated to them.”).

 IV.      Judicial Economy is Not Served by Collective Action Treatment

          If the putative class is not actually similarly situated, as is the case here, the Court will

 need to engage in individualized analyses regarding each possible plaintiff, therefore defeating

 the purpose of class certification. The FLSA provides courts with the discretion to use collective

 actions as a case management tool when it serves judicial efficiency. Yerger, 2011 WL 5593151,

 at *3 (“[w]hether to grant conditional certification is within the discretion of the district court”).

 As this Court has held, judicial efficiency “cannot be met without allowing the court to manage

 the process of notification and joinder of additional parties.” Bernard, 231 F. Supp. 2d at 435.

 Even at the initial stage of certification, Plaintiffs must demonstrate “identifiable facts or legal

 nexus [that] bind the claims so that hearing the cases together promotes judicial efficiency.”

 McKnight v. D. Houston, Inc., 756 F. Supp. 2d 794, 801 (S.D. Tex. 2010).

          As this Court has also noted “where a trial would require ‘individualized determinations

 to resolve the claims of each Plaintiff, [such as here] certification as a collective action may be

 inappropriate.” Purdham, 629 F. Supp. 2d at 547. Courts have been particularly hesitant to

 conditionally certify classes in misclassification cases where the employees are classified

 exempt, but allege, based on their individual experiences, that they should not have met the

 exemption standard. Id. See also Bramble, 2011 WL 1389510; Babin v. Stantec Inc., 2010 WL

                                                     26
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 27 of 32 PageID# 220




 3363920 (E.D. Pa. 2010) (refusing to conditionally certify due to substantial differences among

 the job duties performed by the individuals); Mike, 274 F. Supp. 2d at 216 (denying conditional

 certification because Plaintiff “was effectively challenging his individual treatment,” and the

 court would “have to engage in an ad hoc inquiry for each proposed Plaintiff to determine

 whether his or her job responsibilities were similar”); Morisky, 111 F. Supp. at 499 (noting the

 inefficiency in misclassification cases because “[t]he exempt or non-exempt status of potentially

 [thousands] of employees would need to be determined on… an employee-by-employee basis.”).

          Collective action treatment is particularly inappropriate when the Defendants assert

 different exemptions apply to the different job positions. See Aguirre, 2007 WL 772756 at *43

 (holding that “[g]iven the fact-intensive nature of the exemption analysis, the plaintiffs have not

 shown that they are similarly situated so as to make collective treatment of their claims proper”).

          In this case, Plaintiffs attempt to include in their class positions that would be analyzed under

 different exemption arguments, and in some cases, different exemptions altogether. The ACs, for

 example, have no advanced degree and Optima will primarily rely on the administrative exemption.

 On the other hand, the other positions all require advanced degrees and Optima will primarily rely on

 the professional exemption. For RN only positions, Optima will rely on 29 CFR 541.301(e) which

 specifically provides that nurses are generally exempt. For positions that also allow Master’s

 Degrees without licensure, Optima will rely on other provisions in the regulations.

          Plaintiffs make clear that they plan to argue that, despite the high level educational and

 licensure requirements of most positions in the putative class, these employees were allegedly so

 constrained to follow internal guidelines and policies, that they could not exercise the discretion

 sufficient to be exempt. However, as described herein, the various positions utilize different

 guidelines and training and each the discretion afforded to each position and sub-position will

 therefore need to be analyzed separately. The Plaintiffs will no doubt argue on summary judgment


                                                     27
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 28 of 32 PageID# 221



    that the fact that one position or sub-position is clearly exempt, should not mean that all other

    positions are. At that stage, they will point to the profound difference in work circumstances,

    locations, roles, and guidelines to justify why they should survive on one employee’s claim even if

    they do not on another. Due to the vast differences in the jobs, this case would not create judicial

    efficiency, but would instead potentially subject the parties and the Court to massive discovery and

    the possibility of dozens of Motions for Summary Judgment. A case such as this one is therefore

    highly inappropriate for collective certification. Morisky, 111 F. Supp. 2d at 499.8

    V.       Plaintiff’s Counsel Attempts to Garner Interest in the Lawsuit have Largely Failed

             In order to proceed under Section 216(b) of the FLSA, Plaintiff must show, with more

    than personal beliefs, that there are a sufficient number of other individuals interested in joining

    the litigation. Pfohl v. Farmers Ins. Group, No. 03-3080, 2004 WL 554834, *10 (C.D. Cal.

    March, 1, 2004) (“notice should be denied because Plaintiff has engaged in solicitation and has

    failed to come up with significant numbers of allegedly similarly situated employees who are

    likely to assert similar claims”); Horner v. U.S. Auto Ass., 279 F. Supp. 2d 1231, 1236-37 (M.D.

    Ala. 2003) (holding that Plaintiff’s belief that there are similarly situated employees who would

    join the lawsuit is insufficient to demonstrate interest); O’Donnell v. Robert Half International,

    Inc., 429 F. Supp. 2d 246, 250-51 (D. Mass. 2006) (finding Plaintiff’s statement that he “is

    familiar with other current and former employees” and “believes many of these people would be

    interested” cannot establish sufficient interest).

             Despite attempting to gather plaintiffs for over a year and half, dating back to before the

    filing of the Brunty case, Plaintiffs’ counsel has only found four plaintiffs, all former employees,

8
     Plaintiffs cite a variety of cases in which Courts have certified a class in a managed care setting.
    However, all of these cases are distinguishable, either because the class was not as large, the
    plaintiffs had firsthand knowledge and produced actual evidence of similarity, or the defendants
    admitted to similarity between roles. For example, in Pettenato v. Beacon Health Options, Inc.,
    the court placed substantial weight on more substantial affidavits and job descriptions.

                                                         28
    I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 29 of 32 PageID# 222




 who filled only three of the 43 job codes they try to group together. The four plaintiffs are

 almost certainly exempt under the Fourth Circuit’s clear ruling in Williams v. Genex that

 insurance RN case managers are exempt professionals and in Isett that utilization review RNs are

 exempt. Williams v. Genex Services, LLC, 809 F.3d 103; Isett v. Atena Life Ins. Co., 947 F.3d

 122. With such limited interest in the case, and such a low likelihood of success on the merits,

 this Court should not sanction the Plaintiffs’ seven figure fishing expedition. Lang v. DirecTV,

 Inc., No. 10-1085, 2011 WL 6934607 at *6 (E.D. La. Dec. 30, 2011).

                          CONCLUSION AND REQUEST FOR RELIEF

          Plaintiffs have fallen far short of meeting even the relatively light burden of

 demonstrating that conditional certification and notice to hundreds of employees is appropriate.

 Their boilerplate and largely identical declarations utterly fail to provide any “evidence” that the

 multiple job titles, and dozens of distinct job codes within these job titles, are actually similar.

 Indeed, Plaintiffs fail to even mention in their declarations the CCR, TCC, AC, or Pre-AC

 positions. As for the distinct ICM and BHUMCC roles they occupied, they spend a grand total

 of one conclusory sentence explaining what their own job entailed, and fail to provide evidence

 that would rebut the vast differences between the various jobs that fall under these general titles.

 Plaintiffs have no firsthand knowledge of the majority of jobs and employees they attempt to

 include in their class, and have totally failed to provide evidence of a common policy that

 affected all of these employees in the same way. Plaintiffs have had little success finding other

 plaintiffs and cannot name a single person who is interested in joining.

          The putative class would have so many separate and distinct issues that the costs of

 discovery and summary judgment would be overwhelming, and the issues and even exemptions

 involved would require dozens of individualized determinations. Certifying this class will not

 promote efficiency, but instead will require analysis of dozens of separate jobs, in separate

                                                   29
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 30 of 32 PageID# 223




 locations, subject to separate guidelines and policies, producing vastly different work, with

 significantly different educational requirements. Plaintiffs, who have not produced any evidence

 of similarity, should not be given the gift of a million dollar9 fishing expedition designed to make

 this case too expensive to litigate.

          For all of these reasons, we respectfully request that the Court deny Plaintiffs’ Motion

 and all the relief requested therein. The case can then proceed forward to discovery and

 summary judgment with just the current plaintiffs. If Defendants prevail, all parties will have

 avoided a massively expensive litigation, and presumably Plaintiffs’ counsel would have much

 less interest in pursuing further claims regarding the other positions they claim are so similar. Of

 course, if Plaintiffs prevail, nothing stops their counsel from later attempting certification with

 different plaintiffs and a more reasonable class based on actual knowledge of job duties.10




 9
   This is not hyperbole. In numerous similar managed-care cases in which Defendants have
 found it necessary to settle before obtaining a ruling on exempt status, the plaintiffs’ have sought
 approval of settlements in which their fees greatly exceeded $1,000,000, often with the actual
 plaintiffs only getting a few thousand each. This does not count fees that such defendants had to
 pay their own counsel.
 10
    If the Court orders notice, the Court should require the parties to meet and confer to adopt a
 notice form substantially equivalent to that to which they agreed in the Brunty litigation.

                                                  30
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 31 of 32 PageID# 224




                                        OPTIMA HEALTH PLAN and
                                        SENTARA HEALTH PLANS, INC.

                                        By      /s/ David A. Kushner
                                             David A. Kushner (VSB # 71173)
                                             William M. Furr (VSB # 29554)
                                             Cameron A. Bonney (VSB # 90574)
                                             Matthew K. Sarfan (VSB # 94979)
                                             Counsel for Optima Health Plan and
                                             Sentara Health Plans, Inc.
                                             WILLCOX & SAVAGE, P.C.
                                             440 Monticello Avenue, Ste. 2200
                                             Norfolk, Virginia 23510
                                             (757) 628-5500 Telephone
                                             (757) 628-5566 Facsimile
                                             dkushner@wilsav.com
                                             wfurr@wilsav.com
                                             cbonney@wilsav.com
                                             msarfan@wilsav.com




                                      31
 I-1704362.18
Case 2:20-cv-00192-RCY-LRL Document 28 Filed 08/28/20 Page 32 of 32 PageID# 225




                                   CERTIFICATE OF SERVICE

          I hereby certify on the 28th day of August, 2020, I will electronically file the foregoing

 with the Clerk of the Court using the CM/ECF system, which will then send a notification of

 such filing (NEF) to the following:

 Harris D. Butler, III (VSB No. 26483)               Jack Siegel (Admitted Pro Hac Vice)
 Zev H. Antell (VSB No. 74634)                       Stacy Thomsen (Admitted Pro Hac Vice)
 Paul M, Falabella (VSB No. 81199)                   Siegel Law Group PLLC
 BUTLER ROYALS, PLC                                  4925 Greenville Avenue | Suite 600
 140 Virginia Street, Suite 302                      Dallas, Texas 75206
 Richmond, Virginia 23219
                                                     Tel: (2l4) 790-4454
 Tel: (804) 648-4848
 Fax: (804)237-0413                                  jack@siegellawgroup.biz
 harris.butier@butlerroyals.com
 zev.antell@butlerroyals.com
 paul.falabella@butlerroyals.com

 Travis M. Hedgpeth (Admitted Pro Hac Vice)
 The Hedgpeth Law Firm, PC
 3050 Post Oak Blvd., Suite 5l0
 Houston, Texas 77056
 Tel: (28l) 572-0727
 travis@hedgpethlaw.com



                                                       /s/ David Kushner
                                                David A. Kushner (VSB #71173)
                                                William M. Furr (VSB # 29554)
                                                Cameron A. Bonney (VSB # 90574)
                                                Matthew K. Sarfan (VSB # 94979)
                                                Counsel for Optima Health Plan
                                                 and Sentara Health Plans, Inc.
                                                WILLCOX & SAVAGE, P.C.
                                                440 Monticello Avenue, Ste. 2200
                                                Norfolk, Virginia 23510
                                                (757) 628-5500 Telephone
                                                (757) 628-5566 Facsimile
                                                dkushner@wilsav.com
                                                wfurr@wilsav.com
                                                cbonney@wilsav.com
                                                msarfan@wilsav.com



                                                   32
 I-1704362.18
